DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,11,13-18,22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Louis et al. (US 8291546 B2),hereinafter Louis.
	Regarding claim 1, Louis teaches 
a vacuum source (suction source 22, figure 1); 
(supply tank assembly 34, figure 1) configured to store a cleaning fluid (col 3 line 63); 
a base (foot 14, figure 1) movable over a surface to be cleaned, the base having a suction inlet (suction nozzle 66, figure 1) in fluid communication with the vacuum source, the base further including a distribution nozzle (distribution nozzle 62, figure 1) in fluid communication with the supply tank, the distribution nozzle configured to dispense the cleaning fluid onto a surface to be cleaned (col 3 lines 15-19); 
a body (extractor 10, figures 1, the handle  18 and lower handle surface 74 moves extractor body col 3 lines 51 -56) pivotally coupled to the base, the body pivotable between an upright storage position and an inclined operating position, the body including a recovery tank recess (figure 2); a recovery tank (recovery tank 26, figure 2) removably coupled to the body in the recovery tank recess, the recovery tank in fluid communication with the vacuum source and the suction inlet, the recovery tank configured to store the cleaning fluid and/or debris drawn through the suction inlet from the surface by the vacuum source); 
a projection (magnet 50, figure 2); and 
a recess (ferromagnetic plates 156, figure 2; col 5 lines 7-25) that receives the projection when the recovery tank is coupled to the body to limit movement of the body relative to the recovery tank.
recovery tank 26, figure 2) includes the recess (ferromagnetic plates 156, figure 2) and the body (figure 2);  includes the projection (magnet 50, figure 2);
	Regarding claim 3, Louis teaches wherein the projection (magnet 50, figure 2);is in the recovery tank recess of the body (figure 2).
	Regarding claim 4, Louis teaches the recess (ferromagnetic plates 156, figure 2) is a first recess, the recovery tank further including a second recess (lower surface 116, figures 2 and 3), wherein the projection is a first projection (magnet 50, figure 2), the body further including a section projection (internal surface 46, figure 2) that is received in the second recess when the recovery tank is coupled to the body.
	Regarding claim 5, Louis teaches wherein the recess receives the projection when the recovery tank is coupled to the body configured to limit flexing movement of the body relative to the recovery tank (col 5 lines 7-25).
	Regarding claim 6, Louis teaches the recovery tank includes a tank body (recovery tank 26, figure 2) having a lower end wall (lower portion 94, figure 2), an open upper end (upper portion 90, figure 2), and a sidewall (figure 2) that extends upwardly from the lower end wall to the open upper end; a cover (detachable recovery tank lid 108, figure 2; col 4 lines 10-15) removably coupled to the open upper end to close the open upper end of the tank body, the cover including the recess and the body of the floor cleaner includes the projection that is received in the recess (figure 2).
	Regarding claim 11, Louis teaches wherein the tank body is connected to a lower portion of the recovery tank recess (see figure 2).
	Regarding 13, Louis teaches handle (handle 18, figure 1; col 3 lines 50-55) that extends from the body, the handle configured to pivot the body between the upright storage position and the inclined operating position and the handle configured to move the base over the surface.
	Regarding claim 14, Louis teaches 
a vacuum source (suction source 22, figure 1); 
a base (foot 14, figure 1) movable over a surface to be cleaned, the base having a suction inlet (suction nozzle 66, figure 1) in fluid communication with the vacuum source; a body (extractor 10, figures 1, the handle  18 and lower handle surface 74 moves extractor body - col 3 lines 51 -56) pivotally coupled to the base, the body pivotable between an upright storage position and an inclined operating position, the body including a collection bin recess (figure 2); a collection bin (recovery tank 26, figure 2)  removably coupled to the body in the collection bin recess, the collection bin in fluid communication with the vacuum source and the suction inlet, the collection bin configured to store the cleaning fluid and/or debris drawn through the suction inlet from the surface by the vacuum source (col 2 lines 1-5); 
a projection (magnet 50, figure 2); and 
(ferromagnetic plates 156, figure 2; col 5 lines 7-25)  that receives the projection when the collection bin is coupled to the body to limit movement of the body relative to the collection bin.
	Regarding claim 15, Louis teaches wherein the collection bin (recovery tank 26, figure 2) includes the recess (ferromagnetic plates 156, figure 2; col 5 lines 7-25) and the body (magnet 50, figure 2) includes the projection.
	Regarding claim 16, Louis teaches the projection is in the collection bin recess of the body (when connected the projection is in the collection bin recess, figures 1-2).
	Regarding claim 17, Louis teaches the recess (ferromagnetic plates 156, figure 2; col 5 lines 7-25) receives the projection (magnet 50, figure 2) when the collection bin is coupled to the body configured to limit flexing movement of the body relative to the collection bin.
	Regarding claim 18, Louis teaches the collection bin includes a tank body (recovery tank 26, see figure 2) having a lower end wall (lower portion 94, figure 2), an open upper end (upper portion 90, figure 2), and a sidewall (figure 2) that extends upwardly from the lower end wall to the open upper end; a cover(detachable recovery tank lid 108, figure 2; col 4 lines 10-15) removably coupled to the open upper end to close the open upper end of the tank body, the cover including the recess and the body of the floor cleaner includes the projection that is received in the recess (figure 2).
(see figure 2).
	Regarding claim 23, Louis teaches a handle (handle 18, figure 1; col 3 lines 50-55) that extends from the body, the handle configured to pivot the body between the upright storage position and the inclined operating position and the handle configured to move the base over the surface.
Claim(s) 1,6-10,12-14,17-21,23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 20180110388 A1),hereinafter.
Regarding claim 1, Xia teaches
a vacuum source (suction motor/fan assembly 205, figure 1); 
a supply tank (fluid delivery system; para 0003-0004,0039 ) configured to store a cleaning fluid (col 3 line 63); 
a base (base 14, figure 1) movable over a surface to be cleaned, the base having a suction inlet (suction nozzle assembly 580, figure 1) in fluid communication with the vacuum source, the base further including a distribution nozzle (fluid dispenser 554 and spray tip 554, figure 1) in fluid communication with the supply tank, the distribution nozzle configured to dispense the cleaning fluid onto a surface to be cleaned (Para 0003-0004,00039); 
a body (see figures 1-3, upright assembly 12) pivotally coupled to the base, the body pivotable between an upright storage position and an inclined operating position (para 0044,0098-0099), the body including a recovery tank recess (para 0060); a recovery tank (dirty tank assembly 400, figures 1-7) removably coupled to the body in the recovery tank recess, the recovery tank in fluid communication with the vacuum source and the suction inlet, the recovery tank configured to store the cleaning fluid and/or debris drawn through the suction inlet from the surface by the vacuum source(para 0058-0060); 
a projection (latch button 407, figure 2; para 0060) and 
a recess (releasable latch 430, figure 7; para 0060) that receives the projection when the recovery tank is coupled to the body to limit movement of the body relative to the recovery tank.
	Regarding claim 6, Xia teaches wherein the recovery tank (dirty tank assembly 400, figure 1) includes a tank body (recovery tank 401, figure 7) having a lower end wall, an open upper end, and a sidewall that extends upwardly from the lower end wall to the open upper end; a cover (lid 402, figure 7; para 0058-0060) removably coupled to the open upper end to close the open upper end of the tank body, the cover including the recess (figure 7) and the body of the floor cleaner includes the projection that is received in the recess (para 0060).
	Regarding claim 7, Xia teaches wherein the projection (latch button 407, figure 2; para 0060) couples the cover (lid 402, figure 7) to an upper portion of the recovery tank recess (releasable latch 430, figures1- 7; para 0060).
(recovery tank 401, figure 7) is movable relative to the cover (lid 402, figure 7) for a distance of travel.
	Regarding claim 9, Xia teaches flexure of the body moves the tank body relative to the cover (para 0058-0061).
	Regarding claim 10, Xia teaches cover (lid 402, figure 7) including a seal engaging the tank body (recovery tank 401, figure 7) configured to inhibit water egress for the distance of travel of the cover moving relative to the tank body (para 0058).’
	Regarding claim 12, Xia teaches the recovery tank includes an inlet duct (inlet 422 and flexible conduit hose 518; para 0058) that extends from the lower end wall.	Regarding claim 13, Xia teaches a handle (upper handle 16,figure 1; para 0042-0043) that extends from the body, the handle configured to pivot the body between the upright storage position and the inclined operating position and the handle configured to move the base over the surface.
	Regarding claim 14, Xia teaches a vacuum source (suction motor/fan assembly 205, figure 1); a base (base 14, figure 1) movable over a surface to be cleaned, the base having a suction inlet (suction nozzle assembly 580, figure 1) in fluid communication with the vacuum source; a body (see figures 1-3, upright assembly 12)  pivotally coupled to the base, the body pivotable between an upright storage position and an inclined operating position (para 0044,0098-0099), the body including a collection bin recess (para 0060); a collection bin (dirty tank assembly 400, figures 1-7)  removably (latch button 407, figure 2; para 0060); and a recess (releasable latch 430, figure 7; para 0060) that receives the projection when the collection bin is coupled to the body to limit movement of the body relative to the collection bin.
	Regarding claim 17, Xia teaches the recess (releasable latch 430, figure 7; para 0060) receives the projection (latch button 407, figure 2; para 0060) when the collection bin is coupled to the body configured to limit flexing movement of the body relative to the collection bin.
	Regarding claim 18, Xia teaches wherein the collection bin (dirty tank assembly 400, figure 1) includes a tank body (recovery tank 401, figure 7) having a lower end wall, an open upper end, and a sidewall that extends upwardly from the lower end wall to the open upper end; a cover (lid 402, figure 7; para 0058-0060) removably coupled to the open upper end to close the open upper end of the tank body, the cover including the recess (figure 7)  and the body of the floor cleaner includes the projection that is received in the recess (para 0060).	Regarding claim 19, Xia teaches the projection (latch button 407, figure 2; para 0060) couples the cover (lid 402, figure 7; para 0058-0060) to an upper portion of the collection bin recess (releasable latch 430, figures1- 7; para 0060).
	Regarding claim 20, Xia teaches wherein the tank body (recovery tank 401, figure 7) is movable relative to the cover (lid 402, figure 7) for a distance of travel.
	Regarding claim 21, Xia teaches flexure of the body moves the tank body relative to the cover (para 0058-0061).
	Regarding claim 23, Xia teaches a handle (upper handle 16,figure 1; para 0042-0043) that extends from the body, the handle configured to pivot the body between the upright storage position and the inclined operating position and the handle configured to move the base over the surface.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723